Citation Nr: 1629013	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an upper respiratory disorder, to include sinusitis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 2007.

This matter comes before the Board of Veterans Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a timely notice of disagreement in February 2008, a statement of the case was issued in January 2009, and a VA Form 9 was received in March 2009.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In March 2013 and July 2014, the Board remanded this claim for additional development.  In August 2015, the Board referred this case for an expert medical opinion from the Veterans Health Administration (VHA), which was provided in September 2015.  In December 2015, the Board remanded the claim to the RO for initial consideration of additional evidence.  That development having been completed, the claim is now ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

The Veteran's upper respiratory disorder, currently diagnosed as allergic rhinitis, is not causally or etiologically due to service.


CONCLUSION OF LAW

Service connection for an upper respiratory disorder, to include sinusitis, is not established.  38 USCA §§ 1110, 1131 5107 (West 2014) 38 C F R. §§ 3 102, 3 303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2006 that fully addressed all notice elements and was sent prior to the initial regional office decision in this matter.  The letter informed her of what evidence was required to substantiate her claim and of her and the VA's respective duties for obtaining evidence was well as the criteria for establishing a disability rating and effective date of award.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, post-service treatment records, and the Veteran has been afforded VA examinations.  Additionally, a VHA expert opinion was obtained in September 2015.

The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  It is noteworthy that neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the VLJ hearing.  Moreover, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that hearing is thus legally sufficient.

In March 2013, July 2014, and December 2015, the Board remanded this claim for additional development, which included affording the Veteran VA examinations, to obtain additional treatment records, and for the RO to initially consider additional evidence.  The Veteran was afforded VA examinations in May 2013 and March 2015, and additional VA treatment records were associated with the claims file.  The claim was readjudicated in a January 2016 supplemental statement of the case.  As such, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor her representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for an Upper Respiratory Disorder, to Include Sinusitis

The Veteran seeks entitlement to service connection for an upper respiratory disorder, to include sinusitis.  The Veteran asserts that she began experiencing sinus symptoms during service as a result of working in an air conditioned room and continues to experience the same symptoms, post service.  See October 2013 BVA Hearing Transcript, page 13.  

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Federal Circuit, however, clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because respiratory disorders, to include sinusitis, are not specifically listed as chronic diseases under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is not for application in the Veteran's claim.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts

Service treatment records were reviewed.  Records document that the Veteran was diagnosed with sinusitis on multiple occasions during service.  See January 1995, November 1996, December 1996, August 2000, and November 2000 treatment notes.  An October 1996 Report of Medical History noted she was diagnosed with sinusitis in January 1995, but was currently asymptomatic.  Additionally, in May 2002, the Veteran's Report of Medical History indicated she had sinusitis.  The examiner at the time noted that the Veteran had probable allergic rhinitis and, by history, some reactive airway disease (RAD).  Similarly, on a Report of Medical History from April 2005, it was noted that she had chronic sinusitis in the past.  

The Veteran was afforded a VA examination in December 2006.  After examination, the Veteran was diagnosed with seasonal allergies, as she had a normal examination and there was no finding of bacterial rhinitis.  However, no medical opinion was provided regarding the nature and etiology of her seasonal allergies.  Her history of sinusitis during service was not noted or discussed.  

The Veteran was afforded a VA examination in May 2013.  The examination report included a section to indicate the sinuses/type of sinusitis currently affected by the Veteran's chronic sinusitis, yet the examiner failed to answer the question, although there was a choice of "none" available.  The examiner also failed to answer whether the Veteran currently has any findings, signs or symptoms attributable to chronic sinusitis.  The examiner noted the Veteran's acute sinusitis diagnosis during service on several occasions, but also stated that the Veteran had no evidence of allergic rhinitis or seasonal allergies in her treatment records and currently there was no evidence of allergic rhinitis.

In an April 2014 VA treatment note, the Veteran reported sinus drainage and congestion that was controlled with medication.  Examination revealed no tenderness to percussion of frontal or maxillary sinuses.  An Active Problem List did not note any sinus or upper respiratory problems.  In a February 2015 VA treatment note, the Veteran reported snoring.  Examination revealed mucosa edematous, but no tenderness to percussion of frontal or maxillary sinuses.

The Veteran was afforded a VA examination in March 2015.   She stated that she was diagnosed as having sinusitis in 1995, and currently experiences constant pain in her nasal sinus and forehead area.  She asserted that her sinus issue was due to working in a cold environment while she was on a ship during service.  She denied a diagnosis of allergic rhinitis, and stated that she has sinusitis, but it had not been treated with antibiotics.  She reported missing work once per month due to sinus headaches.  Examination revealed the right nasal turbinate was minimally prominent compared to the left nasal turbinate without sign of infection or exudate, but with moderate edema.  There was no sinus tenderness on ethmoid, frontal, or maxillary areas.  She was assessed with allergic rhinitis.  The examiner opined that the Veteran's claimed sinusitis was not caused by service.  The examiner stated the Veteran's record was silent as to sinusitis or rhinitis during active duty, and on separation examination.

An expert medical opinion from the VHA was obtained in September 2015, from an otolaryngologist.  The specialist reviewed the Veteran's claims file, and opined that it was not at least as likely that the Veteran's current disorder had an onset during service or was causally or etiologically due to service.  The specialist explained that each year in the United States, acute sinusitis affects one in seven adults, most of which is caused by common viruses.  It was explained that there is a significant link between the common cold and acute sinusitis in adults.  The specialist stated that upon reviewing the service treatment records and all pertinent records, it appears that the Veteran was diagnosed with an acute, self-limited, uncomplicated infection at a rate consistent with otherwise normal, healthy adults.  Continuing, the specialist explained that the "probable" in regards to the allergic rhinitis does not mean a diagnosis of allergic rhinitis was made and no data available supports that diagnosis while in service.  The specialist stated that review of the record also does not at any point support a diagnosis of chronic sinusitis.  The recorded symptoms, effective treatments, and duration of episodes do not meet the criteria for chronic sinusitis, which includes two or more of the following signs/symptoms lasting 12 uninterrupted weeks or more: mucopurulent drainage, nasal obstruction, facial pain/pressure; fullness, decreased sense of smell, and inflammation documented by one or more of the following findings: purulent mucus or edema in the middle meatus, polyps in the nasal cavity, radiographic imaging showing inflammation of the paranasal sinuses.  The specialist explained that the documentation in the Veteran's record only supports a diagnosis of either virally induced common cold or virally induced uncomplicated acute rhinosinusitis.  Continuing, the specialist stated that it appears from the records that the Veteran did not have, and currently does not have, any of the serious after-effects of sinusitis, such as hyposmia, anosmia, mucopyocele, orbital cellulitis, subperiosteal or orbital abscess, cavemous sinus thrombosis, meningitis, or intracranial abscess.  It was noted that the Veteran appears to have a resolution of symptoms with a typical timeframe.  Concluding, the specialist stated there was no evidence of chronic sinusitis, allergic rhinitis, or a chronic recurring disabling condition in the service record, rather, there was evidence of a virally induced common cold, which may have associated virally induced acute, uncomplicated sinusitis.

The Veteran has submitted multiple statements indicating that she believes she suffers from a chronic condition as a result of her time in service.  In a November 2015 statement, she argues that she was never properly diagnosed during service, as she was not given a computed tomography (CT) scan nor was an endoscope used.  She asserts that the record contains proof that she suffered from chronic sinusitis, acute sinusitis, and/or allergic rhinitis.  She also argues that the VA medical opinions obtained are not persuasive, as they are not based on examinations or her full medical records.  See November 2015 statement.

Analysis

Initially, the Board notes that the Veteran has a post-service diagnosis of an upper respiratory disorder, currently diagnosed as allergic rhinitis.  See December 2006 and March 2015 VA examinations.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.   

Service records indicate the Veteran was noted to have several instances of sinusitis during service and probable rhinitis.  As such, resolving all doubt in favor of the Veteran, the Board finds that Shedden element (2) has been satisfied.  See Shedden, supra.

Unfortunately, the Board finds that Shedden element (3), nexus, has not been satisfied, as discussed below.

Importantly, the May 2013 and March 2015 VA opinions are inadequate.  Both examiners stated that there was no evidence of rhinitis or sinusitis in the Veteran's treatment records.  The Board cannot accept these medical opinions, as the service treatment records document sinusitis and probable rhinitis.  Swann v Brown, 5 Vet App 229, 233 (1993) (the Board must reject medical opinions based on incorrect facts).

However, the Board finds the September 2015 specialist's opinion to be highly probative.  The opinion was based on a review of the complete record, consideration of the Veteran's own statements as to her symptoms and history, and the results of physical examination and diagnostic studies.  The specialist opined that the Veteran did not meet the criteria for chronic sinusitis or allergic rhinitis, during service.  He opined that it was not at least as likely that the Veteran's current disorder had an onset during service or was causally or etiologically due to service, and explained that her symptoms occurred at a rate consistent with otherwise normal, healthy adults.  There are no probative medical opinions to the contrary, of record.  

The Veteran has submitted statements and testified during the October 2012 Board Hearing that she experienced multiple episodes of sinusitis during service, which included symptoms of sinus pain and drainage.  See October 2012 BVA Hearing Transcript, pages 14-15.  

The Board has considered the Veteran's own statements regarding the nature and etiology of her claimed disorder.  The Board acknowledges that she is competent to give evidence about what she experiences; for example, the Veteran is competent to discuss her sinus pain and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In the present case, however, the Board finds that the lay statements are outweighed by the post-service treatment records and the negative VA medical opinion cited above.  Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though she is competent to report symptoms, she is not credible to provide an opinion as to nature and etiology.

The Board notes the Veteran's argument that the September 2015 specialist, "only reviewed information retrieved from the VBMS/Virtual VA system or what previous claims were made by the Veteran and Court of Appeals cases."  See November 2015 statement.  Importantly, the VBMS/Virtual VA system contains a complete copy of the Veteran's claims file, to include all lay statements and medical records.  

Additionally, the Veteran cited to research regarding sinusitis and allergic rhinitis.  Id.  This research discusses the possible relationship between chronic sinusitis and allergic rhinitis.  However, although the Veteran has a post-service diagnosis of allergic rhinitis, she does not have an in-service diagnosis of allergic rhinitis, or a post-service diagnosis of chronic sinusitis.  As discussed by the September 2015 specialist, the Veteran did not meet the criteria for a medical diagnosis for sinusitis or rhinitis.  As such, the Board finds that the information reflected in the referenced articles is not probative of the medical questions at issue in this appeal.

The Veteran has been accorded ample opportunity to furnish evidence in support of her claim.  However, there is no probative evidence of record that establishes the Veteran's current upper respiratory disorder, currently diagnosed as allergic rhinitis, is the result of her time in service.  As such, the Board finds that element (3) under Shedden, nexus, has not been satisfied.  In summary, while the Veteran had several episodes of sinusitis during service, and probable rhinitis, her current symptoms are not causally or etiologically due to service.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an upper respiratory disorder, to include sinusitis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


ORDER

Entitlement to service connection for an upper respiratory disorder, to include sinusitis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


